Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 9/8/2021 and IDS filed on 9/8/2021 and 3/14/2022. 
Claims 1-11 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadamatsu et al. (U.S. Pub. No. 2012/0192140 A1) in view of Dutta et al. (U.S. Pub. No. 2022/0027536 A1).

As per claim 1, Sadamatsu discloses:
 A non-transitory computer-readable recording medium storing therein a computer program executable by one or more computers, the computer program (See Figure 1, i.e. ROM, RAM, CPU) comprising: 
an instruction for specifying a first pattern indicating a first layer included in first circuit data (See Para [0066]-[0069], i.e. conductive layer... signal layer…signal line is wired from the layout information, See Para [0083], i.e. signal path , See Para [0095], i.e. adjacent layer from the path information of the signal line); 
an instruction for generating, based on first wiring included in a second pattern indicating a second layer that is adjacent to the first layer (See Para [0066]-[0069], i.e. conductive layer... signal layer…signal line is wired from the layout information, See Para [0083], i.e. signal path , See Para [0095], i.e. adjacent layer from the path information of the signal line) and a slit included in the first pattern (See Para [0010]-[0011], i.e. slit on a layer…as an adjacent layer, See Para [0066]-[0072], i.e. divide portion, See Para [0088]-[0091]), second circuit data by changing the first pattern to a third pattern including second wiring corresponding to the first wiring (See Para [0069], i.e. generate a neighboring path … inside the ground pattern … close to the path of the signal line, See Para [0087], i.e. generate a detour path … of the signal line, See Para [0095], See Para [0081]-[0146] – [prior art generate detour wiring for return current path based on signal line, considered as the changing to a third pattern as cited above]).
Sadamatsu does not disclose: an instruction for generating, based on the second circuit data, training data for machine learning.
However, Dutta discloses: an instruction for generating, based on the second circuit data, training data for machine learning (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055] –[prior art use circuit data in order to train machine learning model, therefore the data generate as result of Sadamatsu can be use as training data in Dutta as cited above] ).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Dutta into 

the teaching of Sadamatsu because it would allow engineer to reduce dimension and 

variance within training data of machine learning model (See Para [0008]).


As per claim 2, Sadamatsu and Dutta discloses all of the features of claim 1 as discloses above wherein Sadamatsu also discloses wherein the generating of the second circuit data includes specifying a path of a return current that flows in the first layer when a current flows in the first wiring and determining the second wiring indicating the path of the return current (See Para [0066]-[0069], i.e. conductive layer... signal layer…signal line is wired from the layout information, See Para [0083], i.e. signal path , See Para [0095], i.e. adjacent layer from the path information of the signal line, See Figure 5, i.e. 305 – return current).

As per claim 3, Sadamatsu and Dutta discloses all of the features of claim 1 as discloses above wherein Sadamatsu also discloses wherein the generating of the second circuit data includes detecting, in the first pattern, intersections between the slit and a line corresponding to the first wiring, and determining the second wiring indicating a bypass route that joins points adjacent to the intersections and bypasses the slit (See Para [0010]-[0011], i.e. slit on a layer…as an adjacent layer, See Para [0066]-[0072], i.e. divide portion, See Para [0088]-[0091]).

As per claim 4, Sadamatsu and Dutta discloses all of the features of claim 1 as discloses above wherein Sadamatsu also discloses wherein the first layer is a ground layer where a region other than the slit is covered with a conductor (See Para [0010]-[0011], i.e. slit on a layer…as an adjacent layer, See Para [0066]-[0072], i.e. divide portion…ground pattern, See Para [0088]-[0091]).

As per claim 5, Sadamatsu and Dutta discloses all of the features of claim 1 as discloses above wherein Dutta also discloses an instruction for training, based on the training data, a machine learning model (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055]).

As per claim 6, Sadamatsu discloses:
A computer-implemented training data generating method comprising: 
specifying a first pattern indicating a first layer included in first circuit data (See Para [0066]-[0069], i.e. conductive layer... signal layer…signal line is wired from the layout information, See Para [0083], i.e. signal path , See Para [0095], i.e. adjacent layer from the path information of the signal line); 
generating, based on first wiring included in a second pattern indicating a second layer that is adjacent to the first layer (See Para [0066]-[0069], i.e. conductive layer... signal layer…signal line is wired from the layout information, See Para [0083], i.e. signal path , See Para [0095], i.e. adjacent layer from the path information of the signal line) and a slit included in the first pattern (See Para [0010]-[0011], i.e. slit on a layer…as an adjacent layer, See Para [0066]-[0072], i.e. divide portion, See Para [0088]-[0091]), second circuit data by changing the first pattern to a third pattern including second wiring corresponding to the first wiring (See Para [0069], i.e. generate a neighboring path … inside the ground pattern … close to the path of the signal line, See Para [0087], i.e. generate a detour path … of the signal line, See Para [0095], See Para [0081]-[0146] – [prior art generate detour wiring for return current path based on signal line, considered as the changing to a third pattern as cited above]).
Sadamatsu does not disclose: generating, based on the second circuit data, training data for machine learning.
However, Dutta discloses: generating, based on the second circuit data, training data for machine learning. (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055] –[prior art use circuit data in order to train machine learning model, therefore the data generate as result of Sadamatsu can be use as training data in Dutta as cited above] ).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Dutta into 

the teaching of Sadamatsu because it would allow engineer to reduce dimension and 

variance within training data of machine learning model (See Para [0008]).


As per claim 7, Sadamatsu and Dutta discloses all of the features of claim 6 as 
discloses above wherein Sadamatsu also discloses wherein the generating of the second circuit data includes specifying a path of a return current that flows in the first layer when a current flows in the first wiring and determining the second wiring indicating the path of the return current (See Para [0066]-[0069], i.e. conductive layer... signal layer…signal line is wired from the layout information, See Para [0083], i.e. signal path , See Para [0095], i.e. adjacent layer from the path information of the signal line, See Figure 5, i.e. 305 – return current).

As per claim 8, Sadamatsu and Dutta discloses all of the features of claim 6 as 
discloses above wherein Sadamatsu also discloses wherein the generating of the second circuit data includes detecting, in the first pattern, intersections between the slit and a line corresponding to the first wiring (See Para [0010]-[0011], i.e. slit on a layer…as an adjacent layer, See Para [0066]-[0072], i.e. divide portion, See Para [0088]-[0091]), and determining the second wiring indicating a bypass route that joins points adjacent to the intersections and bypasses the slit (See Para [0069], i.e. generate a neighboring path … inside the ground pattern … close to the path of the signal line, See Para [0087], i.e. generate a detour path … of the signal line, See Para [0095], See Para [0081]-[0146]).

As per claim 9, Sadamatsu and Dutta discloses all of the features of claim 6 as 
discloses above wherein Sadamatsu also discloses wherein the first layer is a ground layer where a region other than the slit is covered with a conductor (See Para [0010]-[0011], i.e. slit on a layer…as an adjacent layer, See Para [0066]-[0072], i.e. divide portion…ground pattern, See Para [0088]-[0091]).

As per claim 10, Sadamatsu and Dutta discloses all of the features of claim 6 as 
discloses above wherein Dutta also discloses training, based on the training data, a machine learning model (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055]).

As per claim 11, Sadamatsu discloses:
A computing system (See Figure 1, i.e. ROM, RAM, CPU) comprising: 
a memory that stores therein first circuit data including a first pattern, which indicates a first layer (See Para [0066]-[0069], i.e. conductive layer... signal layer…signal line is wired from the layout information, See Para [0083], i.e. signal path , See Para [0095], i.e. adjacent layer from the path information of the signal line), and 
a second pattern, which indicates a second layer that is adjacent to the first layer (See Para [0066]-[0069], i.e. conductive layer... signal layer…signal line is wired from the layout information, See Para [0083], i.e. signal path , See Para [0095], i.e. adjacent layer from the path information of the signal line); and 
a processor coupled to the memory, the processor being configured to generate, based on first wiring included in the second pattern and a slit included in the first pattern (See Para [0010]-[0011], i.e. slit on a layer…as an adjacent layer, See Para [0066]-[0072], i.e. divide portion, See Para [0088]-[0091]), second circuit data by changing the first pattern to a third pattern including second wiring corresponding to the first wiring (See Para [0069], i.e. generate a neighboring path … inside the ground pattern … close to the path of the signal line, See Para [0087], i.e. generate a detour path … of the signal line, See Para [0095], See Para [0081]-[0146] – [prior art generate detour wiring for return current path based on signal line, considered as the changing to a third pattern as cited above]).
Sadamatsu does not disclose: generate, based on the second circuit data, training data for machine learning.
However, Dutta discloses: generate, based on the second circuit data, training data for machine learning. (See Figure 1, i.e. 102 – generate a first set of training data…input design , See Para [0046]-[0047], See Para [0053]-[0055] –[prior art use circuit data in order to train machine learning model, therefore the data generate as result of Sadamatsu can be use as training data in Dutta as cited above] ).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Dutta into 

the teaching of Sadamatsu because it would allow engineer to reduce dimension and 

variance within training data of machine learning model (See Para [0008]).


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851